In a condemnation proceeding, claimant 7 Horizon Corp. appeals, on the grounds of inadequacy, from so much of the first separate and partial final decree of the Supreme Court, Kings County, entered July 13, 1977, as awarded it the sum of $1,463,000 for the subject property. First separate and partial final decree affirmed insofar as appealed from, with costs. The decree, insofar as appealed from, was fully supported and justified by the evidence presented and by the applicable principle of valuation (see Levin v State of New York, 13 NY2d 87; Arlen of Nanuet v State of New York, 26 NY2d 346). Special Term properly rejected appellant’s claim of de facto condemnation (see City of Buffalo v Clement Co., 28 NY2d 241). Titone, J. P., Mangano, Rabin and Martuscello, JJ., concur.